DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims Status
            Claims 1-6, 11, 13 and 15 are currently pending in the application.
            Claims 7-10, 12 and 14 have been cancelled.
            Claim 15 is new claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent No. 9055259 B2 to An et al. 
As to claim 1, An discloses a video display device to which an external device and a remote control terminal that remotely operates the external device can be connected (see fig.1; col.6,ll.48-51), comprising: a processor configured to: detect a connection of the external device to the video display device (see fig.32; col.20,ll.52-56); generate a start signal for initiating an application software accepting an operation instruction to the external device on the remote control terminal; and a communication interface configured to transmit the start signal to the remote control terminal (see col.21,ll.28-31), wherein the processor is configured to use detection of the connection of the external device as a trigger to generate the start signal (see col.21,ll.32-37 and col.8,ll.65-col.9,ll.1).
As to claim 2, An further discloses comprising a display, wherein the operation instruction is an instruction to display video data held by the external device on the display (see col.7, ll.46-58).
As to claim 3, An further discloses wherein the processor further configured to refer to a relay table generated beforehand and to select the remote control terminal out of candidates of remote control terminals registered in association with the external device where the connection is detected in the relay table, and the relay table is a table generated according to a request from each of the candidates of the remote control terminals, the table including candidates of external devices in association with the candidate of the remote control terminals of  request sources, the candidates of the external devices being operable by the candidates of the remote control terminals and being possibly connected to the video display device (see fig.7; col.11,ll.26-45).
As to claim 4, An further discloses wherein the processor is further configured to generate the relay table (see fig.7).
As to claim 5, An further discloses wherein the communication interface further receives the operation instruction from the remote control terminal, and processor is further configured to relay the operation instruction received through the communication interface to the external device (see col.21,ll.32-37).
As to claim 6, An further discloses wherein the external device is wire-connected (see fig.2; col.2, ll.48-52).
As to claim 11, An discloses a cooperative control method in a video display device capable of connecting an external device and a remote control terminal, the remote control terminal remotely operating the external device(see fig.1; col.6,ll.48-51), see fig.32; col.20,ll.52-56);generating a start signal for initiating an application software accepting an operation instruction to the external device on the remote control terminal by using detection of the connection of the external device as a trigger; transmitting the start signal to the remote control terminal (see col.21,ll.28-31); and transmitting the operation instruction to the external device, the operation instruction being accepted by the remote control terminal through the application software (see col.21,ll.32-37 and col.8,ll.65-col.9,ll.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9055259 B2 to An et al in view of US 2018/0270442 A1 to Park.
As to claim 13, An discloses a cooperative control method in a device cooperation system comprising an external device, a video display device, and a remote control see fig.1; col.6,ll.48-51), the cooperative control method comprising: by the video display device detecting a connection of the external device and transmitting to the remote control terminal, a start signal which is generated by using detection of external device as a trigger for initiating an application software accepting an operation instruction to the external device on the remote control terminal (see col.21,ll.28-37); by the remote control terminal, transmitting the operation instruction accepted through the operation screen to the video display device; by the video display device, transmitting the operation instruction obtained from the remote control terminal to the external device (see col.21,ll.32-37); and by the external device, transmitting video data held by the external device to the video display device according to the operation instruction (see fig.39; col.21,ll.35-38 and col.24,ll.52-60).
An does not explicitly discloses by the remote control terminal, displaying an operation screen of the application software on a display of the remote control terminal when receiving the start signal.
Park discloses by the remote control terminal, displaying an operation screen of the application software on a display of the remote control terminal when receiving the start signal (see fig.8; page.13, ¶0170, ¶0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An with the teaching as taught by Park in order to able to control a digital TV and connected external device(s) through an application of a mobile terminal equally or similarly to control of the digital TV through a remote controller.
As to claim 15, An in view Park further discloses wherein the video display device is a television, the remote control terminal is a smart phone, and the external device is a video camera(AN; see fig.1 and 2; col.7,ll.46-52 and see Park; fig.8,10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140313419 A1 to KIM et al.
US 20170289602 A1 to HWANG et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on571-2727-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424